  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 1 of 25 Page ID #:81



 1 MILSTEIN JACKSON FAIRCHILD & WADE, LLP
   Gillian L. Wade, State Bar No. 229124
 2 gwade@mjfwlaw.com
   Sara D. Avila, State Bar No. 263213
 3 savila@mjfwlaw.com
   Marc A. Castaneda, State Bar No. 299001
 4 mcastaneda@mjfwlaw.com
   10250 Constellation Blvd., Suite 1400
 5 Los Angeles, CA 90067
   Tel: (310) 396-9600
 6 Fax: (310) 396-9635
 7 Attorneys for Plaintiff
 8
                             UNITED STATES DISTRICT COURT
 9
     FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11 JONATHON GOLDMAN, individually and            CASE NO. 2:19-cv-04968-AB-AS
   on behalf of all others similarly situated,
12                                               Judge: Hon. André Birotte, Jr.
                    Plaintiffs,
13                                               CLASS ACTION
14        v.                                     FIRST AMENDED CLASS ACTION
                                                 COMPLAINT:
15
   PELOTON INTERACTIVE, INC., and                 1. VIOLATION OF N.Y. GEN BUS.
16 DOES 1-10, Inclusive,                             LAW § 349, ET SEQ.
17
                 Defendants.                      2. VIOLATION OF N.Y. GEN BUS.
18                                                   LAW § 350, ET SEQ.
19                                                3. VIOLATION OF CAL. BUS. &
20                                                   PROF. § 17200, ET SEQ.
                                                     (Unlawful, Unfair, and Fraudulent
21                                                   Prongs)
22                                                4. VIOLATION OF CAL. BUS. &
                                                     PROF. § 17500, ET SEQ. (False and
23                                                   Misleading Advertising)
24
                                                  5. VIOLATION OF CAL. CIV. CODE
25                                                   § 1750, ET SEQ. (Consumers Legal
                                                     Remedies Act)
26
27
28
                                                                    CASE NO. 2:19-cv-04968-AB-AS
                             FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 2 of 25 Page ID #:82



 1        Plaintiff Jonathon Goldman (hereafter “Plaintiff”), individually and on behalf of
 2 all other similarly situated individuals (hereafter the “Class”), brings this consumer class
 3 action against Peloton Interactive, Inc. (hereafter “Defendant”), and Does 1 through 10,
 4 inclusive (sometimes collectively referred to herein as “Defendants”) and alleges as
 5 follows:
 6                   INTRODUCTION AND NATURE OF THE CASE
 7        1.     This lawsuit is designed to redress the harm done to consumers nationwide
 8 as a result of Defendant’s unfair and fraudulent business practices related to the Peloton
 9 brand stationary bikes and treadmills (collectively hereafter “the Product(s)”).
10        2.     Defendant’s Products feature a large HD screen that allows consumers to
11 stream videos of Peloton’s cycling classes, and other cardio and strength workouts.
12 Consumers are required to pay a monthly subscription fee ($39 per month) to access
13 thousands of Peloton workout videos either live or on-demand.
14        3.     These workout videos and related content are the key to the Peloton brand
15 as the company positioned itself to be the “Netflix for fitness.” Defendant views itself as
16 a technology/media company, not as an exercise equipment company. Music is the
17 central component of Defendant’s live and on-demand workout classes (and the
18 “Peloton experience”). Peloton users “consistently rank [music] as one of the top
19 aspects of the brand”.      In fact, Defendants have deeply integrated music into the
20 Product’s interface—allowing users to search for workouts by music genre, as well as
21 artist-specific playlists. Users can even preview the playlist for a specific class, “like” a
22 song or playlist during their workout, and then save songs and playlists to their user
23 profile. In other words, music is critical to consumers’ use and enjoyment of the
24 Products.
25        4.     On March 19, 2019 over a dozen music publishers banded together to sue
26 Defendant in the Southern District of New York for more than $150 million, alleging
27 that Defendant engaged in copyright infringement by using over 1,000 popular songs by
28
                                                 -1-                    CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 3 of 25 Page ID #:83



 1 artists, including Rihanna, Bruno Mars, Lady Gaga, Katy Perry, Justin Timberlake, Ed
 2 Sheeran, Ariana Grande, Justin Bieber, Drake and others, but failed to pay for their use.
 3        5.     Unfortunately for consumers, on March 25, 2019, Defendant announced it
 4 had decided to remove workout videos and classes from its Products that utilized any of
 5 the over 1,000 popular songs that were identified by the publishers in the lawsuit. This
 6 decision resulted in the removal of a substantial number of classes from the Products
 7 and has significantly diminished user’s experience with the Products.
 8        6.     Despite incorporating music as the central component of the Peloton
 9 Experience, the infringement lawsuit revealed that Defendant concealed from
10 consumers and omitted material facts that Defendant lacked the appropriate intellectual
11 property rights to thousands of the most popular songs by famous artists.                That
12 deception has allowed Defendants to charge consumers a premium price of hundreds, if
13 not thousands, of dollars compared to similar bike and treadmill products.
14        7.     In order to remedy the Defendant’s decision to not secure the required
15 intellectual property rights to certain music and artists, and conceal that material
16 information from consumers, Plaintiff brings this suit on behalf of himself and all other
17 similarly situated residents of the United States and the State of California (collectively
18 the “Class” or “Class Members”).
19                             JURISDICTION AND VENUE
20        8.     Defendant contends that this Court has original jurisdiction over all
21 causes of action pursuant to the Class Action Fairness Action (“CAFA”), 28 U.S.C.
22 §1332(d)(2). Specifically, the matter in controversy, exclusive of interests and costs,
23 exceeds the sum or value of $5,000,000 and at least one member of the putative class
24 is a citizen of a State different than Defendant. See Dkt. No. 1, Notice of Removal.
25        9.     Defendant contends that venue is proper in this District pursuant to 28
26 U.S.C. § 1441(a), because this District embraces the Superior Court of California, Los
27 Angeles County, where this action was originally filed. See Dkt. No. 1, Notice of
28 Removal.
                                                -2-                   CASE NO. 2:19-cv-04968-AB-AS
                           FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 4 of 25 Page ID #:84



 1                                      THE PARTIES
 2        10.    Plaintiff is an individual residing in the State of California.       Plaintiff
 3 purchased one Peloton stationary bike at a Peloton retail store in Century City, Los
 4 Angeles, California for personal use in California during the Class Period. In doing so,
 5 Plaintiff relied upon Defendant’s website, advertising and other promotional materials,
 6 which were jointly prepared and approved by Defendants and their agents and
 7 disseminated    through    advertising   media,    and   the   internet,   containing      the
 8 misrepresentations alleged herein. Plaintiff would not have purchased the Product if he
 9 had known that Defendant would remove and limit music in its Products.
10        11.    Defendant Peloton Interactive Inc. is a Delaware corporation with its
11 principal office or place of business in New York, NY. At times relevant to this
12 Complaint, Defendant has advertised, marketed, and sold a variety of consumer
13 products, including the Products at issue, to consumers throughout the United States and
14 the State of California. Defendant has sold the Products directly to consumers via the
15 Internet, as well as through company-owned, brick-and-mortar, retail showrooms
16 throughout the United States, including in this District. Defendant transacts or has
17 transacted business in this District, and throughout the United States. Defendant,
18 directly and through its agents, has substantial contacts with and receives substantial
19 benefits and income from and through the State of California and this District.
20                               FACTUAL ALLEGATIONS
21 The Indoor Cycling Industry Boom
22        12.    In addition to making exercise more enjoyable, it is well-known that music
23 is tied to increased exercise performance. Numerous studies have demonstrated that
24 synchronous music tends to drive exercise intensity (i.e., the faster the beat, the higher
25 the intensity). See https://www.acefitness.org/certifiednewsarticle/805/ace-sponsored-
26 research-exploring-the-effects-of.
27        13.    Costas Karageorghis, Ph.D., from London’s Brunel University School of
28 Sport and Education, one of the world’s leading authorities on music and exercise, has
                                                -3-                   CASE NO. 2:19-cv-04968-AB-AS
                           FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 5 of 25 Page ID #:85



 1 identified three primary things about music that could possibly influence exercise
 2 performance: 1) the tendency to move in time with synchronous sounds (e.g., tapping
 3 your toe in time with music or the beat of a drum); 2) the tendency of music to increase
 4 arousal (e.g., the desire to move rather than to sit); and 3) the tendency for music to
 5 distract the exerciser from discomfort that might be related to exercise. Id.
 6        14.    According to Carl Foster, Ph.D., of the University of Wisconsin, La
 7 Crosse, Exercise and Health Program, this information has been utilized for generations.
 8 “You go all the way back to rowers on the Roman Galleys… The guy is sitting there
 9 beating on his drum and he drives the basic rhythm of the rowing. Part of that is
10 coordination—you want the rowers to row together—but part of it is that people will
11 naturally follow a tempo. It’s just something about the way our brains work.” Id.
12        15.    Seizing on this science, companies such as SoulCycle have created a multi-
13 billion dollar per year indoor cycling fitness class industry. The central component to
14 that industry is music.
15        16.    For instance, SoulCycle’s SEC filing in connection with its abandoned IPO
16 characterizes its product as a “carefully curated ‘cardio party’ [that] is fueled by the
17 personalities of our instructors, their uniquely crafted musical playlists and the energy of
18 the room” and says that “[w]ith inspirational coaching and high-energy music,
19 SoulCycle was created to strengthen both the mind and the body.” SoulCycle’s
20 instructors go as far as to claim that music “is the most important part of what we do at
21 SoulCycle.” See “SoulCycle IPO Highlights Opportunities In Music Licensing”
22 (https://medium.com/@DMPGroup/soulcycle-ipo-highlights-opportunities-in-music-
23 licensing-afda736a2992).
24        17.    In order to play music in fitness classes and gyms, companies like
25 SoulCycle obtain licenses from ASCAP and BMI, the two largest U.S. performing
26 rights organizations (“PROs”). The fees they pay fall under “general licensing,” an
27 umbrella classification used by the PROs to cover bars, restaurants, hotels, concert
28 venues, sports arenas and other businesses not classified as television, radio or new
                                                 -4-                   CASE NO. 2:19-cv-04968-AB-AS
                             FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 6 of 25 Page ID #:86



 1 media.
 2          18.   ASCAP and BMI charge fitness clubs flat fees annually for such licenses.
 3 In the case of BMI that license fee
 4 Defendant and the Peloton Products
 5          19.   According to Defendant, “Peloton sits at the nexus of technology, media,
 6 and fitness.” Launching in 2012, Defendant sells high-end, indoor stationary bikes
 7 (“Peloton Bike”) starting at $2,245 and treadmills (“Peloton Tread”) starting at $4,295.
 8 Purchasers of the Peloton Bike and Peloton Tread must also purchase “memberships” at
 9 $39 a month. The memberships provide unlimited access to live and on-demand classes
10 that Defendant produces using its own instructors.
11          20.   Defendant bills the Products as providing all the camaraderie and routines
12 of a real-world fitness class in the convenience of a user’s home. The defining feature of
13 the Products’ is a Wi-Fi–enabled, HD-touchscreen tablet that streams live and on-
14 demand classes. The touchscreen allows users to compete with other participants, track
15 their workouts and health statistics, as well as connect virtually with one another. In
16 essence, Defendant attempts to recreate the “SoulCycle” experience at home.
17          21.   In order to take advantage of the touchscreen interface, metrics, and access
18 content, buyers of the Products must purchase the Peloton membership service.
19 Otherwise, the Products are more akin to standard exercise bikes and treadmills costing
20 substantially less.
21          22.   Peloton operates an indoor cycling studio in New York City, at which
22 members of the public take instructor-led group cycling classes which are streamed in
23 real-time to home riders of the Peloton Bikes. Those live streamed classes are also
24 recorded and archived in Peloton’s on-demand library for later consumption by home
25 users.
26          23.   Defendant’s patents focus on the streaming technology and interface of its
27 products, as opposed to the equipment itself. In other words, Peloton has built its entire
28 brand around the content, streaming technology and media associated with Products and
                                                -5-                    CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 7 of 25 Page ID #:87



 1 the Peloton Experience.
 2         24.      Sales of the Products have exploded. Defendants have sold hundreds of
 3 thousands of units of the Bikes, recently launching the Tread. Reports from Peloton’s
 4 chief operating officer, Tom Cortese, indicate that annual sales have “doubled or
 5 tripled” every year since 2014, topping $800 million in 2018.
 6         25.      Defendant sells the Products online and in over 60 retail locations in the
 7 United States that Defendant calls “Showrooms”, with plans to open over 100 more in
 8 2019.      See    https://finance.yahoo.com/news/peloton-to-open-more-physical-stores-in-
 9 2019-as-it-prepares-for-an-ipo-200522667.html
10         26.      In 2019, Defendant filed a registration statement for an initial-public
11 offering.
12 Peloton Uses Music to Build Its Brand
13         27.      Music is the central component to Defendant’s Products and consumers’
14 experience with Defendant’s Products. In a recent interview with CNBC, Peloton CEO
15 John Foley said the idea of Peloton was born out of his experience with studio cycling
16 classes and that a key tenet driving the actual product development was his observation
17 that “what seemed to draw people to those expensive cycling classes was usually a
18 favorite      instructor    or   music     playlist   more    than    the     brand      itself.”
19 https://observer.com/2019/03/peloton-bike-sued-music-copyright-infringement-150m-
20 damage/.
21         28.      Defendant has publicly stated that: “Our Members have embraced music as
22 central to the Peloton experience and consistently rank it as one of the top aspects of the
23 brand”. See, e.g., Peloton Acquires Neurotic Media LLC To Enhance Its Members’
24 Music Experience. (June 27, 2018) https://www.neuroticmedia.com/peloton-acquires-
25 neurotic-media-llc-to-enhance-its-members-music-experience/.
26         29.      To the end, Defendant advertises that its workout classes and videos:
27
28
                                                  -6-                    CASE NO. 2:19-cv-04968-AB-AS
                              FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 8 of 25 Page ID #:88



 1              a. use “an inspiring soundtrack that will lift your spirit, transform your body,
 2                 and   clear   your      mind.”   See   https://support.onepeloton.com/hc/en-
 3                 us/articles/201319045-Peloton-Bike-Class-Descriptions; and
 4              b. “Our rides span a variety of instructors, style and music to keep you
 5                 engaged.” See https://www.onepeloton.com/bike/classes.
 6        30.      Defendant’s television advertising campaign for the Products features a
 7 variety of popular music, fueling the workouts featured in the commercials, including:
 8                 a.    “The Fighter” – Keith Urban (https://www.ispot.tv/ad/otTr/peloton-
 9                       milestones-song-by-keith-urban-carrie-underwood);
10                 b.    “Juice” – Lizzo (https://www.ispot.tv/ad/ot3m/peloton-membership-
11                       song-by-lizzo);
12                 c.    “Fire” – Barns Courtney (https://www.ispot.tv/ad/otcT/peloton-live-
13                       classes-song-by-barns-courtney);
14                 d.    “Thunderstruck” – AC/DC (https://www.ispot.tv/ad/Inxq/peloton-
15                       tread-uncharted-song-by-ac-dc);
16                 e.    “You Don’t Know” – Leon Bridges
17                 (https://www.ispot.tv/ad/INVz/peloton-instructors-song-by-leon-bridges);
18                 f.    “On to the Next One” – Jay Z (https://www.ispot.tv/ad/dfnS/peloton-
19                       on-to-the-next-song-by-jay-z);
20                 g.    “Blizkrieg Bop” – The Ramones
21                 (https://www.ispot.tv/ad/w0Ln/peloton-hello-lets-go-song-by-the-ramones)
22                 h.    “Crazy Little Thing Called Love” – Meghan Trainor
23                       (https://www.ispot.tv/ad/dmq9/peloton-his-and-hers);
24        31.      Defendant has spent tens of millions of dollars on advertising that has
25 associated Pelton with music. According to Kantar Media, Defendant spent $70 million
26 on paid media in 2018 and $50 million on media in 2017.
27        32.      Defendant has deeply integrated music into the user interface of the
28 Products. Specifically, Defendants’ software allows users to search for workouts by
                                                    -7-                 CASE NO. 2:19-cv-04968-AB-AS
                             FIRST AMENDED CLASS ACTION COMPLAINT
  Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 9 of 25 Page ID #:89



 1 music genre, as well as artist-specific playlists. Users can even preview the playlist for a
 2 specific class, “like” a song or playlist during their workout, and then save songs and
 3 playlists to their user profile.
 4         33.   In a February 2019 blog post announcing its new “Track Love” feature that
 5 allows members to add songs they hear in class to their own playlists and sync them
 6 with Apple Music or Spotify, Defendant stated: “Music is what moves us. Whether
 7 you’re powering through an interval on the Bike, charging up a hill on the Tread, or
 8 navigating your morning commute, music gives you that extra energy to get to where
 9 you’re going.” See https://blog.onepeloton.com/peloton-track-love/.
10         34.   In sum, music is critical to consumers’ use and enjoyment of the Products.
11 Music Publishers Sue Peloton
12         35.   Despite the importance of music to the Peloton Experience, Defendant
13 omitted from consumers that it lacked the requisite intellectual property rights to
14 thousands of popular songs. On March 19, 2019, over a dozen music publishers sued
15 Defendant in a copyright infringement action in the Southern District of New York. See
16 Downtown Music Publishing LLC et al v. Peloton Interactive Inc., Case No. 1:19-cv-
17 02426, Dkt. No. 1 (S.D.N.Y.).
18         36.   The publishers alleged that Defendant used over 1,000 copyrighted songs
19 without paying for so-called synchronization licenses to use those songs in Defendant’s
20 workout videos. The suit claims that songs used by Defendant include those by popular
21 artists like Rihanna, Bruno Mars, Lady Gaga, Katy Perry, Justin Timberlake, Ed
22 Sheeran, Ariana Grande, Justin Bieber, Drake and others.
23         37.   In a statement issued about the lawsuit, National Music Publishers’
24 Association (NMPA) President & CEO David Israelite said, “Music is a core part of the
25 Peloton business model and is responsible for much of the brand’s swift success.
26 Thousands of exclusive videos and playlists are a major reason hundreds of thousands
27 of people have purchased Peloton products.”
28         38.   On March 25, 2019, in response to the lawsuit, Defendant announced that
                                                -8-                    CASE NO. 2:19-cv-04968-AB-AS
                             FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 10 of 25 Page ID #:90



 1 “we have decided to remove classes that feature songs that were identified by these
 2 publishers.”
 3        39.     According to Mr. Israelite, Peloton knew it needed sync licenses because it
 4 did actually obtain them for many songs — and therefore knowingly acted improperly.
 5 He stated: “It’s the most perplexing question as to why this company would know it
 6 needs a license, as proven by the fact that they went out and got licenses from some
 7 publishers, and be willing to use so many songs for which they did not have a license in
 8 their programming,” he said. “I have no idea as to why they would behave that way. It’s
 9 inexplicable.”
10        40.     Other industry experts agree that this was no oversight by Defendant, but
11 rather the result a cost-benefit analysis. Unlike the standardized general licensing fees
12 that fitness clubs pay, there are no set fees are associated with synchronization licenses,
13 and content owners can negotiate a business’ proposed rate. See “What Was Peloton
14 Thinking?”                (https://medium.com/@futuremgmt/what-was-peloton-thinking-
15 44d07405e817) .
16        41.     According to branding expert and strategist Kate Newlin: “There was
17 probably a fair amount of cost savings involved in only doing it right half the time...
18 Incompetence is the simplest explanation, but it doesn’t hold up if they did it right some
19 of the time.” Id.
20        42.     The Downtown Music Publishing LLC et al v. Peloton Interactive Inc.
21 matter is still in its early stages and it may be years until the music in question is
22 available on the Products. Plaintiff and members of the proposed Class are left in the
23 middle with Products that are no longer worth what they paid.
24        43.     Defendant’s concealment duped consumers as to the content available on
25 the Products and its abrupt decision to remove thousands of classes resulted in
26 significant substantial portions of users’ bookmarked classes and saved “rides” to be
27 deleted.
28        44.     Not surprisingly many users are “furious” about by Defendant’s actions.
                                                -9-                   CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 11 of 25 Page ID #:91



 1 See “Peloton took down workout classes featuring songs at the center of a $150 million
 2 lawsuit, and some users are furious.” Business Insider (March 27, 2019)(accessible at:
 3 https://www.businessinsider.com/peloton-removes-classes-member-outcry-2019-3).
 4        45.      In one article entitled: “Peloton owners are pissed about bad music after
 5 copyright lawsuit” users have reported that music often repeats, and in all is “a
 6 significant downgrade in music quality, with remixed versions of a popular song instead
 7 of     an       original,      or    limited     song     variety    from        an      artist.”
 8 https://www.theverge.com/2019/4/24/18514036/peloton-music-copyright-fitness-
 9 studios-gym-on-demand-media-strategy.
10        46.      One user, Ally, a full-time working mom, “It has affected the way I work
11 out… I paid a considerable amount of money [for Peloton] and I expect a premium
12 experience.” Id.
13        47.      Many users have taken to reddit and Facebook to vent about the music
14 post-lawsuit. One article, “ ‘Terrible Tunes’: Peloton Users Furious After Luxury
15 Fitness Machines Get Low-Rent Playlists”, states that one dissatisfied customer wrote,
16 “I bought this bike because I like to ride to good music and now I’m forced to ride to
17 terrible     tunes.”   See    https://gizmodo.com/terrible-tunes-peloton-users-furious-after-
18 luxury-fitn-1834280999.
19        48.      Another user suggested the instructors are trying to “spin” the changing
20 song selection. “Had anyone noticed it’s like the instructors are trying to convince you
21 it’s good when we both know it’s not as good?” the redditor posted. “They seem to
22 make a lot of comments like, ‘This is a band you’ve never heard of, but it’s awesome!’
23 and ‘Whoever knew____ could sound like this?’ It’s awkward.” Id
24        49.      Unfortunately for consumers, despite paying the same monthly fee for
25 membership, and thousands of dollars for their “premium” Peloton Bike or Tread, users
26 have lost access to many of the classes from their favorite instructors, their saved rides,
27 bookmarked classes and playlists, and, in all, have access to a significantly smaller
28 library of classes and music. To this day, Defendant still does not advise consumers
                                                   -10-                  CASE NO. 2:19-cv-04968-AB-AS
                                FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 12 of 25 Page ID #:92



 1 what music and artists are unavailable on the Products and continues to charge the same
 2 prices for the Products.
 3 Plaintiff’s Purchase of the Product
 4        50.    Plaintiff purchased a Peloton bike, “The Works” package of accessories,
 5 and cycling shoes at the Century City, Los Angles Peloton retail store in or about
 6 January 5, 2018 through a 39-month service plan. The total cost of Plaintiff’s bike,
 7 accessories, shoes, shipping ($250) and tax totaled $2,964.00. Prior to purchasing the
 8 Product, Plaintiff saw, heard and relied upon advertisements, representations and
 9 statements made by Defendant regarding the workout videos available, including the
10 music available.
11        51.    In choosing to purchase the Product, Plaintiff relied on Defendant’s claims
12 referenced herein.
13        52.    Plaintiff has suffered injury in fact and lost money as a result of
14 Defendant’s conduct described herein. Plaintiff would not have purchased the Products
15 or would not have paid as much for the Products if he had known that Defendant
16 concealed that it lacked the intellectual property rights to thousands of popular songs
17 and popular artists.
18        53.    Defendant has indicated that intends to move to compel arbitration of
19 Plaintiff’s claims. At the time Plaintiff purchased the Product at the Peloton retail store,
20 he was not presented with, nor did he consent to, any written terms of service, including,
21 without limitation, any arbitration agreement.
22                             CLASS ACTION ALLEGATIONS
23        54.    Plaintiff brings this class action on behalf of himself, and as a class action
24 on behalf of the following putative classes (collectively the “Class” or “Classes”):
25        Nationwide Class
          All individual residents of the United States who purchased the Peloton Products
26
          from March 2015 through March 24, 2019. Excluded from the Class are: (1)
27        Defendants and all directors, officers, employees, partners, principals,
          shareholders and agents of Defendants; (2) Any currently sitting California State
28
          Court Judge or Justice, and the current spouse and all other persons within the
                                                 -11-                  CASE NO. 2:19-cv-04968-AB-AS
                              FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 13 of 25 Page ID #:93



1          third-degree of consanguinity to such judge/justice; and (3) Class Counsel.
2
           Nationwide Retail Purchaser Sub-Class
3          All individual residents of the United States who purchased the Peloton Products
           at a Peloton retail store from March 2015 through March 24, 2019. Excluded
4
           from the Class are: (1) Defendants and all directors, officers, employees, partners,
5          principals, shareholders and agents of Defendants; (2) Any currently sitting
           California State Court Judge or Justice, and the current spouse and all other
6
           persons within the third-degree of consanguinity to such judge/justice; and (3)
7          Class Counsel.
8
           California Sub-Class
9          All individual residents of the State of California who purchased the Peloton
           Products from March 2015 through March 24, 2019. Excluded from the Class
10
           are: (1) Defendants and all directors, officers, employees, partners, principals,
11         shareholders and agents of Defendants; (2) Any currently sitting California State
12         Court Judge or Justice, and the current spouse and all other persons within the
           third-degree of consanguinity to such judge/justice; and (3) Class Counsel.
13
14         California Retail Purchaser Sub-Class
           All individual residents of the State of California who purchased the Peloton
15         Products at a Peloton retail store from March 2015 through March 24, 2019.
16         Excluded from the Class are: (1) Defendants and all directors, officers,
           employees, partners, principals, shareholders and agents of Defendants; (2) Any
17         currently sitting California State Court Judge or Justice, and the current spouse
18         and all other persons within the third-degree of consanguinity to such
           judge/justice; and (3) Class Counsel.
19
20         Plaintiff reserves the right to amend the Class definitions if further investigation
           and discovery indicates that the Class definitions should be narrowed, expanded,
21         or otherwise modified.
22
           55.   Numerosity: Plaintiff does not know the exact number of members of the
23
     putative Classes. Due to the nature of the trade and commerce involved, however,
24
     Plaintiff is informed and believes that the total number of Class members is at least in
25
     the hundreds of thousands, and that members of the Class are numerous and
26
     geographically dispersed throughout the United States and California. While the exact
27
     number and identities of the Class members are unknown at this time, such information
28
                                                 -12-                  CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 14 of 25 Page ID #:94



 1 can be ascertained through appropriate investigation and discovery, including
 2 Defendants’ records, either manually or through computerized searches.                        The
 3 disposition of the claims of the Class members in a single class action will provide
 4 substantial benefits to all parties and to the Court.
 5         56.      Notice: If necessary, notice of this action may be affected to the proposed
 6 Class through publication in a manner authorized in the California Rules of Court, Civil
 7 Code, and/or the Federal Rules of Civil Procedure. Also, Class members may be
 8 notified of the pendency of this action by mail and/or email, through the distribution
 9 records of Defendant, third party retailers, and vendors.
10         57.      Typicality: Plaintiff’s claims are typical of those of the proposed Class, and
11 Plaintiff will fairly and adequately represent and protect the interests of the proposed
12 Class. Plaintiff does not have any interests that are antagonistic to those of the proposed
13 Class. Plaintiff has retained counsel competent and experienced in the prosecution of
14 this type of litigation.
15         58.      Commonality and Predominance: The questions of law and fact common to
16 the Class members, some of which are set out below, predominate over any questions
17 affecting only individual Class members:
18               a. whether Defendants claimed that the Products will provide workout videos,
19                  including music;
20               b. whether the use of music in Defendants’ Products is material to consumers;
21               c. whether Defendants concealed that it lacked the rights to use thousands of
22                  songs that are the subject of the intellectual property lawsuit against
23                  Defendant filed in March 2019;
24               d. whether Defendants’ advertising and marketing claims set forth above are
25                  unlawful, untrue, or are misleading, or reasonably likely to deceive;
26               e. whether Defendants’ conduct is fraudulent and/or violates public policy;
27               f. whether Defendants’ engaged in unfair, unlawful and/or fraudulent
28                  business practices in marketing and distributing the Products;
                                                   -13-                   CASE NO. 2:19-cv-04968-AB-AS
                              FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 15 of 25 Page ID #:95



 1              g. whether Defendants’ knew or should have known that the representations
 2                 were false;
 3              h. whether Defendants engaged in false advertising with respect to the
 4                 Products;
 5              i. whether Defendants’ knowingly concealed or misrepresented material facts
 6                 for the purpose of inducing consumers into spending money on the
 7                 Products;
 8              j. whether Defendants’ representations, concealments and non-disclosures
 9                 concerning the Products are likely to deceive the consumer;
10              k. whether Defendants’ representations, concealments and non-disclosures
11                 concerning the Products violate the common law, the GBL, CLRA, FAL
12                 and/or the UCL;
13              l. whether Defendants should be permanently enjoined from making the
14                 claims at issue; and
15              m. whether Plaintiff and the Class are entitled to statutory damages under the
16                 N.Y. GBL;
17              n. whether Plaintiff and the Class are entitled to restitution and damages.
18        59.      Superiority: A class action is the superior method for the fair and just
19 adjudication of this controversy. The expense and burden of individual suits makes it
20 impossible and impracticable for members of the proposed Class to prosecute their
21 claims individually and multiplies the burden on the judicial system presented by the
22 complex legal and factual issues of this case. Individualized litigation also presents a
23 potential for inconsistent or contradictory judgments. In contrast, the class action device
24 presents far fewer management difficulties and provides the benefits of single
25 adjudication, economy of scale, and comprehensive supervision by a single court on the
26 issue of Defendants’ liability. Class treatment of the liability issues will ensure that all
27 claims and claimants are before this Court for consistent adjudication of the liability
28 issues.
                                                    -14-                   CASE NO. 2:19-cv-04968-AB-AS
                               FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 16 of 25 Page ID #:96



 1        60.    Manageability: The trial and litigation of Plaintiff’s and the proposed
 2 Class’s claims are manageable. Defendants have acted and refused to act on grounds
 3 generally applicable to the Class, making appropriate final injunctive relief and
 4 declaratory relief with respect to the Class as a whole.
 5
 6                               FIRST CAUSE OF ACTION
 7                  VIOLATION OF N.Y. GENERAL BUSINESS LAW
                         (N.Y. GEN BUS. LAW § 349, et seq.)
 8
 9        61.    Plaintiff incorporates by this reference the allegations contained in the
10 preceding paragraphs as if fully set forth herein.
11        62.    Plaintiff brings this claim individually and on behalf of the proposed
12 National Classes against Defendants.
13        63.    New York General Business Law Section 349 (“GBL § 349”) declares
14 unlawful “[d]eceptive acts or practices in the conduct of any business, trade, or
15 commerce or in the furnishing of any service in this state . . .”
16        64.    Any person who has been injured by reason of any violation of the NY
17 GBL § 349 may bring an action in their own name to enjoin such unlawful act or
18 practice, an action to recover their actual damages or fifty dollars, whichever is greater,
19 or both such actions. The court may, in its discretion, increase the award of damages to
20 an amount not to exceed three times the actual damages up to one thousand dollars, if
21 the court finds the Defendant willfully or knowingly violated this section. The court
22 may award reasonable attorney's fees to a prevailing plaintiff.
23        65.    The practices employed by Defendant, described above, whereby, among
24 other things it concealed that it lacked the intellectual property rights to thousands of
25 popular songs and popular artists, are unfair, deceptive, misleading, and in violation of
26 the NY GBL § 349.
27        66.    The foregoing deceptive acts and practices were directed at consumers.
28        67.    The foregoing deceptive acts and practices proximately caused Plaintiff
                                                 -15-                  CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 17 of 25 Page ID #:97



 1 and Class members to suffer actual damages in the form of, inter alia, monies spent to
 2 purchase the Products. Plaintiff and Class members are entitled to recover compensatory
 3 damages, statutory damages, punitive damages, attorneys' fees and costs, and any other
 4 relief the Court deems appropriate. Damages can be calculated through expert testimony
 5 at trial.
 6         68.   Defendant should be enjoined and required to disclose to consumers the
 7 music and/or artists that are unavailable on the Products pursuant to NY GBL § 349.
 8         69.   Plaintiff and the Class respectfully demands a judgment enjoining
 9 Defendant’s conduct, awarding costs of this proceeding and attorneys’ fees, as provided
10 by NY GBL § 349, and such other relief as this Court deems just and proper.
11
12                             SECOND CAUSE OF ACTION
13                  VIOLATION OF N.Y. GENERAL BUSINESS LAW
                         (N.Y. GEN BUS. LAW § 349, et seq.)
14
15         70.   Plaintiff incorporates by this reference the allegations contained in the
16 preceding paragraphs as if fully set forth herein.
17         71.   Plaintiff brings this claim individually and on behalf of the proposed
18 National Classes against Defendants.
19         72.   Defendant has been and/or is engaged in the “conduct of ... business, trade
20 or commerce” within the meaning of N.Y. Gen. Bus. Law § 350.
21         73.   New York Gen. Bus. Law § 350 makes unlawful “[f]alse advertising in the
22 conduct of any business, trade or commerce.” False advertising includes “advertising,
23 including labeling, of a commodity ... if such advertising is misleading in a material
24 respect,” taking into account the extent to which the advertising fails to reveal facts
25 material in light of ... representations [made] with respect to the commodity ...” N.Y.
26 Gen. Bus. Law § 350-a(1).
27         74.   Defendant caused to be disseminated throughout California, New York and
28 the United States, through advertising, marketing and other publications, statements that
                                                -16-                 CASE NO. 2:19-cv-04968-AB-AS
                           FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 18 of 25 Page ID #:98



 1 were untrue and/or misleading.
 2        75.    Defendant’s concealments that it lacked the requisite intellectual property
 3 rights to thousands of popular songs is material and substantially uniform in content,
 4 presentation, and impact upon consumers at large. Consumers purchasing the Products
 5 were exposed to Defendant’s material deceptions and omissions.
 6        76.    Defendant has violated N.Y. Gen. Bus. Law § 350 because Defendant
 7 concealed material information from consumers and its promotion of the Products is
 8 likely to deceive a reasonable consumer.
 9        77.    Plaintiff and Class members have suffered an injury, including the loss of
10 money or property, as a result of Defendant’s false and misleading advertising and
11 omissions.
12        78.    Pursuant to N.Y. Gen. Bus. Law § 350-e, Plaintiff and Class members seek
13 monetary damages (including actual damages and minimum, punitive, or treble and/or
14 statutory damages pursuant to GBL § 350-a(1)), injunctive relief, restitution and
15 disgorgement of all monies obtained by means of Defendant’s unlawful conduct,
16 interest, and attorneys' fees and costs.
17
18                               THIRD CAUSE OF ACTION
19                   VIOLATION OF UNFAIR COMPETITION LAW
                       (CAL. BUS. & PROF. CODE § 17200, et seq.)
20                  (Unlawful, Unfair, and Fraudulent Prongs of the Act)
21        79.    Plaintiff incorporates by this reference the allegations contained in the
22 preceding paragraphs as if fully set forth herein.
23        80.    Plaintiff brings this claim individually and on behalf of the proposed
24 California Subclasses Class against Defendants.
25        81.    California Business and Professions Code § 17200 prohibits any “unfair,
26 deceptive, untrue or misleading advertising.” For the reasons discussed above,
27 Defendants have engaged in unfair, deceptive, untrue and misleading advertising in
28 violation of California Business & Professions Code §17200.
                                                -17-                 CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 19 of 25 Page ID #:99



 1        82.    As alleged herein, Plaintiff has standing to pursue this claim as Plaintiff has
 2 suffered injury in fact and has lost money or property as a result of Defendant’s actions.
 3 Specifically, Plaintiff purchased the Products for his own personal use. In so doing,
 4 Plaintiff relied upon the representations regarding music referenced above. Plaintiff
 5 would not have purchased the Products or would not have paid as much for the Products
 6 had he known that Defendant concealed that it lacked the intellectual property rights to
 7 thousands of popular songs and popular artists and would remove substantial amounts
 8 of music and workout videos containing popular music from its Products.
 9        83.    Unlawful Business Practices: The actions of Defendants, as alleged
10 herein, constitute illegal and unlawful practices committed in violation of the Business
11 & Professions Code §17200.
12        84.    Defendants’ have committed unlawful business practices by, inter alia,
13 making the representations and omissions of material facts, as set forth more fully
14 herein, and violating California Civil Code §§ 1572, 1573, 1709, 1710, 1711, 1770,
15 Business & Professions Code § 17200 et seq., Business & Professions Code § 17500, et
16 seq., Civil Code §1750, and the common law.
17        85.    In addition, Defendants have unlawfully manufactured, advertised, and
18 disseminated false advertisements of the Products, and that the product advertising and
19 packaging contain false or misleading statements about the Products in violation of Bus.
20 & Prof. Code § 17500, Civil Code §1750, which govern Defendant’s conduct.
21        86.    Plaintiff and the Class reserve the right to allege other violations of law
22 which constitute other unlawful business acts or practices. Such conduct is ongoing and
23 continues to this date.
24        87.    Unfair Business Practices: California Business & Professions Code §
25 17200 also prohibits any “unfair ... business act or practice.”
26        88.    Defendants’ acts, omissions, misrepresentations, practices and non-
27 disclosures as alleged herein also constitute “unfair” business acts and practices within
28 the meaning of Business & Professions Code § 17200 et seq. in that its conduct is
                                                 -18-                   CASE NO. 2:19-cv-04968-AB-AS
                             FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 20 of 25 Page ID #:100



 1 substantially injurious to consumers, offends public policy, and is immoral, unethical,
 2 oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged
 3 benefits attributable to such conduct.
 4        89.    There were reasonably available alternatives to further Defendants’
 5 legitimate business interests, other than the conduct described herein.
 6        90.    Fraudulent Business Practices: California Business & Professions Code §
 7 17200 also prohibits any “fraudulent business act or practice.”
 8        91.    Defendants’ claims, nondisclosures and misleading statements with respect
 9 to the Products, as more fully set forth above, were false, misleading and/or likely to
10 deceive the consuming public within the meaning of Business & Professions Code §
11 17200.
12        92.    Defendants’ conduct caused substantial injury to Plaintiff and the other
13 Class members. Plaintiff has suffered injury in fact and has lost money as a result of
14 Defendants’ unfair conduct.
15        93.    Pursuant to section 17203 of the California Business & Professions Code,
16 Plaintiff and the Class seek an order of this court enjoining Defendants from continuing
17 to engage in unlawful, unfair, or deceptive business practices and any other act
18 prohibited by law, including, but not limited to: (a) selling, marketing, or advertising the
19 Products with false representations set forth above; (b) engaging in any of the illegal,
20 fraudulent, misleading, unlawful, unfair and/or deceptive conduct described herein; and
21 (c) engaging in any other conduct found by the Court to be illegal, fraudulent,
22 misleading, unlawful, unfair and/or deceptive conduct.
23        94.    In addition, Plaintiff requests that this Court enter such orders or judgments
24 as may be necessary to restore to any person in interest any money which may have
25 been acquired by means of such illegal practices as provided in Business & Professions
26 Code § 17203, and for such other relief as set forth below.
27        95.    Plaintiff engaged counsel to prosecute this action and is entitled to recover
28 costs and reasonable attorney’s fees according to proof at trial.
                                                 -19-                  CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 21 of 25 Page ID #:101



 1                             FOURTH CAUSE OF ACTION
 2                     FALSE AND MISLEADING ADVERTISING
                       (CAL. BUS. & PROF. CODE § 17500, et seq.)
 3
 4        96.    Plaintiff incorporates by this reference the allegations contained in the
 5 preceding paragraphs as if fully set forth herein.
 6       97. Plaintiff brings this claim individually and on behalf of the proposed
 7 California Subclasses against Defendants.
 8       98. As alleged herein, Plaintiff has standing to pursue this claim as Plaintiff has
 9 suffered injury in fact and has lost money or property as a result of Defendant’s actions.
10 Specifically, Plaintiff purchased the Products for his own personal use. In so doing,
11 Plaintiff relied upon the representations regarding music referenced above. Plaintiff
12 would not have purchased the Products or would not have paid as much for the Products
13 had he known that Defendant concealed that it lacked the intellectual property rights to
14 thousands of popular songs and popular artists and would remove substantial amounts
15 of music and workout videos containing popular music from its Products.
16       99. Defendants violated Business & Professions Code § 17500 by publicly
17 disseminating false and misleading advertisements regarding the Products.
18       100. Defendants’ false and misleading advertisements were disseminated to
19 increase the sales of the Products.
20       101. Defendants knew or should have known that their advertisements for the
21 Products were false and misleading and that those advertisements would induce
22 consumers to purchase the Products. Such advertisements have deceived and are likely
23 to deceive the consuming public, in violation of Business & Professions Code § 17500.
24       102. Furthermore, Defendants publicly disseminated the false and misleading
25 advertisements as part of a plan or scheme and with the intent to sell unproven and
26 ineffective products.
27        103. Plaintiff and the members of the Class have suffered harm as a result of
28 these violations of the FAL because they have incurred charges and/or paid monies for
                                                -20-                  CASE NO. 2:19-cv-04968-AB-AS
                           FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 22 of 25 Page ID #:102



 1 the Products that they otherwise would not have incurred or paid.
 2        104. Defendants are aware, or by the exercise of reasonable care should have
 3 been aware, that the representations (including, without limitation, the claim that the
 4 Products could offer certain music, when they could not) were untrue or misleading and
 5 that such conduct is in violation of the current injunction.
 6        105. Plaintiff and the members of the Class have suffered injury in fact and have
 7 lost money as a result of Defendant’s false representations and false advertising.
 8        106. Pursuant to Business & Professions Code § 17535, Plaintiff and the
 9 members of the putative Class seek an order of this Court enjoining Defendant from
10 continuing to engage, use, or employ their practice of advertising the Products.
11        107. Likewise, Plaintiff and the members of the putative Class seek an order
12 requiring Defendant to disclose such misrepresentations, and additionally request an
13 order awarding Plaintiff and other members of the putative class restitution of the
14 money wrongfully acquired by Defendants by means of responsibility attached to
15 Defendants’ failure to disclose the existence and significance of said misrepresentations.
16                               FIFTH CAUSE OF ACTION
17              VIOLATION OF CALIFORNIA LEGAL REMEDIES ACT
                         (CAL. CIV. CODE § 1750 et seq.)
18
19        108. Plaintiff incorporates by this reference the allegations contained in the
20 preceding paragraphs as if fully set forth herein.
21       109. Plaintiff brings this claim individually and on behalf of the proposed
22 California Subclasses against Defendants.
23       110. Plaintiff is a consumer as defined by California Civil Code § 1761(d). The
24 Products are goods within the meaning of the Act. Specifically, prior to the filing of
25 this action, as alleged herein, Plaintiff purchased the Products for his own personal use.
26 In so doing, Plaintiff relied upon the representations regarding music referenced above.
27 Plaintiff would not have purchased the Products or would not have paid as much for the
28 Products had he known that Defendant concealed that it lacked the intellectual property
                                                 -21-                  CASE NO. 2:19-cv-04968-AB-AS
                           FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 23 of 25 Page ID #:103



 1 rights to thousands of popular songs and popular artists and would remove substantial
 2 amounts of music and workout videos containing popular music from its Products.
 3        111. Plaintiff has standing to pursue this claim as Plaintiff has suffered injury in
 4 fact and have lost money or property as a result of Defendants’ actions as set forth
 5 herein.
 6        112. Plaintiff has concurrently filed the original complaint declaration of venue
 7 required by Civil Code §1780(d) with this complaint.
 8        113. Defendants have violated and continue to violate the CLRA by engaging in
 9 the following practices proscribed by California Civil Code §1770(a) in transactions
10 with Plaintiff and the Class which were intended to result in, and did result in, the sale
11 of the Products:
12               §1770(a) (5) Representing that [The Product(s) have] ... characteristics, ...
13               uses [or] benefits ... which [it does] not have ... .
14               §1770(a) (7) Representing that [the Product(s) are] of a particular standard,
15               quality or grade ... if [it is] of another.
16        114. Defendants violated the CLRA by representing through its advertisements
17 of the Products as described above, when they knew, or should have known, that the
18 representations and advertisements were false and misleading.
19        115. Concurrent with the filing of the original Complaint, Plaintiff sent
20 Defendant notice advising Defendant that it violated section 1770 of the CLRA (the
21 “Notice”). The Notice complied in all respects with section 1782 of the CLRA. Plaintiff
22 sent the Notice by Certified U.S. Mail, return-receipt requested to Defendant at
23 Defendant’s place of business. The Notice advised Defendant advised Defendant it must
24 correct, repair, replace or otherwise rectify its conduct alleged to be in violation of
25 Section 1770. However, Defendant failed to do so within thirty (30) days of receipt of
26 the Notice. Plaintiff is, therefore, now seeking actual damages.
27        116. Plaintiff and the members of the putative Class have each been directly and
28 proximately injured by the conduct of Defendants, and such injury includes payment for
                                                    -22-                 CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 24 of 25 Page ID #:104



 1 units of the Products they purchased.
 2        117. Defendants’ wrongful business practices constituted, and constitute, a
 3 continuing course of conduct in violation of the CLRA. Pursuant to Civil Code §
 4 1782(d), plaintiff and the Class seek a Court order enjoining the above-described
 5 wrongful acts and practices of Defendants along with any other conduct found by the
 6 Court to be illegal, fraudulent, misleading, unlawful, unfair and/or deceptive conduct.
 7        118. Plaintiff engaged counsel to prosecute this action and is entitled to recover
 8 costs and reasonable attorney’s fees according to proof at trial.
 9
10                                   PRAYER FOR RELIEF
11        WHEREFORE, Plaintiff, on behalf of himself and as representative of all other
12 persons similarly situated, prays for judgment against Defendants, as follows:
13        1.      An order certifying that the action may be maintained as a Class Action;
14        2.      An order enjoining Defendants from pursuing the policies, acts, and
15 practices complained of herein;
16        3.      An order requiring Defendants to pay statutory damages to Plaintiff and all
17 members of the Class on the First Cause of Action only;
18        4.      An order requiring Defendants to pay restitution to Plaintiff and all
19 members of the Class;
20        5.      An order requiring Defendants to pay damages to Plaintiff and all members
21 of the Class on the Fifth Cause of Action only;
22        6.      For pre-judgment interest from the date of filing this suit;
23        7.      For reasonable attorneys’ fees;
24        8.      Costs of this suit; and,
25        9.      Such other and further relief as the Court may deem necessary and
26 appropriate.
27
28
                                                    -23-                 CASE NO. 2:19-cv-04968-AB-AS
                             FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-04968-AB-AS Document 10 Filed 07/24/19 Page 25 of 25 Page ID #:105



1 DATED: July 24, 2019                      MILSTEIN JACKSON FAIRCHILD &
                                            WADE, LLP
2
                                            By:    /s/Gillian L. Wade
3                                                  Gillian L. Wade
                                                   Sara D. Avila
4                                                  Marc A. Castaneda
5
6                                                  Attorneys for Plaintiff

7
                                 DEMAND FOR JURY TRIAL
8
          Plaintiff hereby demands a jury trial on all issues so triable.
9
10                                          MILSTEIN JACKSON FAIRCHILD &
     DATED: July 24, 2019
11                                          WADE, LLP

12
                                            By:    /s/Gillian L. Wade
13                                                 Gillian L. Wade
                                                   Sara D. Avila
14                                                 Marc A. Castaneda
15                                                 Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -24-                      CASE NO. 2:19-cv-04968-AB-AS
                            FIRST AMENDED CLASS ACTION COMPLAINT
